Title: To George Washington from Henry Knox, 1 February 1787
From: Knox, Henry
To: Washington, George



My dear Sir
New York 1 February 1787

Notwithstanding my expectations of receiving particular accounts of the operations against the insurgents in Massachusetts yet I am disapointed by those people who are in some degree obliged by their official connection with me to communicate with me. The two enclosed letters will convey to you the most distinct ideas of the situation of affairs up to the 28th ultimo. I shall continue to keep you informed of the progress of this affair. I am dear Sir Your affectionate Humble Servant

H. Knox

